                            Case 21-30085-hdh11 Doc 263 Filed 02/24/21               Entered 03/01/21 11:49:01        Page 1 of 1
BTXN 208 (rev. 07/09)
IN RE: National Rifle            Motion for An Order Requiring the United States Trustee to Reconstitute the Official Committee of       Case #
Association of America                    Unsecured Creditors Filed by Creditor Member Marketing Partners LLC (164)                  21−30085−hdh11
DEBTOR
                                                                      TYPE OF HEARING

Member Marketing Partners                                                       VS                                                   United States Trustee
LLC
                                                                                                                                     DEFENDANT /
PLAINTIFF / MOVANT                                                                                                                   RESPONDENT


J. Ross                                                                                                                              L. Lambert
ATTORNEY                                                                                                                             ATTORNEY


                                                                           EXHIBITS
MOVANT EXHIBITS A−E FILED AT DKT #185.                                                 UST EXHIBITS 1−3 FILED AT DKT #226.




Shanette Green                                                         2−24−2021                                  Harlin DeWayne Hale
                                                                       HEARING
REPORTED BY                                                                                                       JUDGE PRESIDING
                                                                       DATE
